If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      August 20, 2020
               Plaintiff-Appellee,

v                                                                     No. 346668
                                                                      Macomb Circuit Court
JULIE ANN FLYNN,                                                      LC No. 2017-002784-FC

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and SAWYER and BOONSTRA, JJ.

RONAYNE KRAUSE, P.J. (concurring)

        I reluctantly concur with the majority. I find it difficult to imagine a more clear-cut case
of legal insanity, but this Court may not interfere with a jury’s verdict so long as there is evidence
in the record to support it without resorting to speculation. People v Howard, 50 Mich. 239, 242-
243; 15 N.W. 101 (1883); People v Bailey, 451 Mich. 657, 673-675, 681-682; 549 NW2d 325
(1996). The jury is simply not obligated to accept an expert’s testimony; even if, as was the case
here, that testimony is unrebutted. Olson v Village of Manistique, 110 Mich. 656, 657-659; 68 N.W.
986 (1896); People v Gray, 57 Mich. App. 289, 296; 225 NW2d 733 (1975). Furthermore, this
Court is bound to follow decisions from our Supreme Court. Pellegrino v AMPCO Sys Parking,
486 Mich. 330, 352-354; 785 NW2d 45 (2010).

        I write separately because I am concerned that People v Carpenter, 464 Mich. 223; 627
NW2d 276 (2001), may no longer reflect a state-of-the-art understanding of mental illness or the
devastating effect of imprisoning mentally ill individuals. I recognize that “insanity” is to some
extent controlled by the Legislature. However, our Supreme Court relied in part on what was then
regarded as a “moral judgment of the culpability of the accused.” Id. at 236-237. Subsequent
scientific, medical, neurological, and psychological developments and discoveries have, over the
past two decades, shed considerable new light on our ability to make truly objective determinations
of individuals’ mental capabilities. In light of those advances, I question whether a “bright line
test” can still be considered constitutional. This Court is powerless to address defendant’s
argument that Carpenter infringes upon the rights of mentally ill individuals to present a
meaningful defense consistent with up-to-date scientific and medical understandings of mental




                                                 -1-
illness. However, I believe that, almost twenty years later, there may be merit to revisiting
Carpenter. I respectfully urge our Supreme Court to do so.

                                                         /s/ Amy Ronayne Krause




                                             -2-